Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

There is no double patenting issue.

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Gavin N. Manning  Registration No.: 36,412 on 01/13/2022.
	
This application has been amended as follows:
Claims 2-3, 5 and 7-15 are amended.
Claims 1, 4 and 6 are cancelled.

Pending claims have been amended as follows:
1.            (Cancelled)

2.            (Currently Amended) A drilling method comprising:
	advancing a drill string while pumping a drilling fluid through a bore of the drill string during active drilling periods separated by flow-off periods during which a flow of the drilling fluid through the drill string is discontinued; and
	communicating telemetry data from a downhole system to a surface equipment using one or both of EM telemetry and MP telemetry;
             wherein the drilling method comprises, at the downhole system:
             transmitting the telemetry data by the EM telemetry; 
	monitoring an electrical output current of an EM telemetry transmitter; and
	if the electrical output current meets or exceeds a predetermined threshold, automatically switching to transmit the telemetry data by the MP telemetry;
	wherein:
	the telemetry data transmitted by the EM telemetry comprises a predetermined set of sensor readings; 
	said automatically switching to transmit the telemetry data by the MP telemetry comprises transmitting a reduced set of the sensor readings by the MP telemetry; and
	the reduced set of the sensor readings comprises some or all of the predetermined set of the sensor readings presented at a reduced data resolution that includes fewer data bits than the data bits of the predetermined set of the sensor readings transmitted by the EM telemetry.

3.            (Currently Amended) The drilling method of claim 2, wherein said automatically switching to transmit the telemetry data by the MP telemetry further comprises shutting down the EM telemetry transmitter or placing the EM telemetry transmitter in a non-transmitting mode. 

4.            (Cancelled) 

5.            (Currently Amended) The drilling method of claim [[4]] 2, wherein the reduced set of the sensor readings does not include one or more of the sensor readings of the predetermined set of the sensor readings.

6.            (Cancelled)

7.            (Currently Amended) The drilling method of claim 2, wherein said automatically switching to transmit the telemetry data by the MP telemetry further comprises having a control system of a MP telemetry system execute a new configuration profile to configure the MP telemetry system to transmit the telemetry data by the MP telemetry system 

8.            (Currently Amended) The drilling method of claim 7, wherein the new configuration profile specifies that the EM telemetry transmitter is to be shut off or inhibited and a transmission sequence for the telemetry data that is to be transmitted by the MP telemetry system.

9.            (Currently Amended) The drilling method of claim 2, further comprising transmitting one or more status frames to the surface equipment indicating that the electrical output current of the EM telemetry transmitter meets or exceeds the predetermined threshold.

10.          (Currently Amended) The drilling method of claim 2, wherein said automatically switching to transmit the telemetry data by the MP telemetry further comprises disconnecting supply of power to the EM telemetry transmitter.

11.          (Currently Amended) The drilling method of claim 2, further comprising providing a plurality of stored configuration files to an MP telemetry system wherein said automatically switching to transmit the telemetry data by the MP telemetry further comprises configuring the MP telemetry system according to one of the stored configuration files 

12.          (Currently Amended) The drilling method of claim 2, wherein the telemetry data comprises one or more of inclination data, azimuth data and sensor qualification and verification data.

13.          (Currently Amended) The drilling method of claim 2, wherein the telemetry data comprises one or more of toolface readings, gamma readings and rotating frames.

14.          (Currently Amended) The method of claim 2, wherein said automatically switching to transmit the telemetry data by the MP telemetry further comprises transmitting telemetry information usable by the surface equipment to decode MP telemetry transmissions.

15.          (Currently Amended) The method of claim 2, further comprising, at the surface equipment, conducting an error check matching protocol on a received MP telemetry signal and assigning a confidence value to the received MP telemetry signal based on results from the error check matching protocol.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a drilling method comprises, at the downhole system: transmitting the telemetry data by the EM telemetry; monitoring an electrical output current of an EM telemetry transmitter; and if the electrical output current meets or exceeds a predetermined threshold, automatically switching to transmit the telemetry data by the MP telemetry; wherein: the telemetry data transmitted by the EM telemetry comprises a predetermined set of sensor readings; automatically switching to transmit the telemetry data by the MP telemetry comprises transmitting a reduced set of the sensor readings by the MP telemetry; and the reduced set of the sensor readings comprises some or all of the predetermined set of the sensor readings presented at a reduced data resolution that includes fewer data bits than the data bits of the predetermined set of the sensor readings.	
US2009/0159334A1 to Alberty discloses a drilling method comprising: advancing a drill string while pumping drilling fluid through a bore of the drill string during active drilling periods (fig 3:302, 304&307, par[0064]: wherein the periodicity is a parameter that is used during the pumping of drilling fluid. FIG. 3 illustrates in box 302 drilling a well with a drilling fluid, a drill string, and a drill bit from an earth surface through a formation. Box 304 illustrates pumping the drilling fluid through the drill string, drill bit, and into an annulus between the drill string and a wellbore) separated by flow-off periods during which a flow of drilling fluid through the drill string is discontinued (fig 3:307, par[0064]: Box 307 illustrates periodically stopping pumping, and detecting the amount of gas in the drilling fluid in the annulus at the level of the at least one sensor during pumping periods before and after stopping of pumping); and, communicating telemetry data from a downhole system to surface equipment (fig 3:308, par[0064]: box 308 is communicating the results of the sensed telemetry data to a human-readable interface at the surface).
	Alberty does not disclose the drilling method comprises, at the downhole system: transmitting the telemetry data by the EM telemetry; monitoring an electrical output current of an EM telemetry transmitter; and if the electrical output current meets or exceeds a predetermined threshold, automatically switching to transmit the telemetry data by the MP telemetry; wherein: the telemetry data transmitted by the EM telemetry comprises a predetermined set of sensor readings; automatically switching to transmit the telemetry data by the MP telemetry comprises transmitting a reduced set of the sensor readings by the MP telemetry; and the reduced set of the sensor readings comprises some or all of the predetermined set of the sensor readings presented at a reduced data resolution that includes fewer data bits than the data bits of the predetermined set of the sensor readings.

The following is a list of the most relevant prior art found during Examiner’s search.
Li et al., US Patent Application 20100201540 discloses a system and a method use dual telemetry for tools located in a wellbore.  A first telemetry system and a second telemetry system coordinate communication with the tools. Both the first telemetry system and the second telemetry system may transmit data regarding the tools and/or drilling conditions from the tools to a surface location simultaneously.  The first telemetry system or the second telemetry system may communicate with the surface location if communication using the other telemetry system is interrupted.  The first telemetry system and the second telemetry system may have a master/slave relationship so that data requests from a specific telemetry system do not interfere with data requests from the other telemetry system.
Petrovic et al., US Patent 7573397 discloses a system and method provided for providing electromagnetic (EM) measurement-while-drilling (MWD) telemetry capabilities using an existing mud-pulse MWD tool.  An EM tool intercepts the output from the mud-pulse tool and generates an EM signal that mimics a mud-pulse pressure signal.  The EM signal is intercepted at the surface by a receiver module that conditions the signal and inputs the signal into the existing pulse tool receiver.  Since the EM signal mimics a mud-pulse signal, the pulse tool receiver does not require software or hardware modifications in order to process an EM telemetry mode.  The EM tool can be adapted to also provide dual telemetry by incorporating a conventional pressure pulser that would normally be used with the pulse tool.    
Beekman et al., US Patent Application 20130134304 discloses methods and systems to determine and regulate the gain of gamma-ray detectors in tools equipped with neutron sources are provided.  Gain regulation may be based on the gamma ray background generated in the tool by interaction of neutrons with the nuclei of some elements constituting the tool structure.  Some chemical elements that are used in construction of the tool's mechanical parts and structure result in characteristic gamma ray lines in a measured energy spectrum.  These lines can be used to calibrate the energy scale of the response of the detector, without any added calibration radio isotopic source. 	
 	Shah et al., US Patent 6,909,667 discloses several methods for selecting and transmitting information from downhole using more than one channel of communication wherein data streams transmitted up each communications channel are each independently interpretable without reference to data provided up the other of the communications channels.  Preferred embodiments incorporate the use of a combination of at least two of mud-based telemetry, tubular-based telemetry, and electromagnetic telemetry to achieve improved results and take advantage of opportunities presented by the differences between the different channels of communication. 
 	Young, US Patent Application 20090115625 discloses an MWD data transmission system and method for determining and transmitting the environmental properties of the downhole borehole assembly (BHA) to surface data receivers via mud pulse telemetry, EM telemetry, or both mud pulse telemetry and EM telemetry based on one or more determined properties of the downhole environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685